Citation Nr: 1760963	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-03 967	)	DATE
	)
)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a pelvic disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to April 2006 with periods of service in Iraq (from January 2004 to January 2005) and in Kuwait (from November 2005 to December 2005).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's claim of service connection for endometriosis was initially denied in a July 2003 rating decision, which noted that service treatment records (STRs) from January 5, 2000, through January 4, 2003, were considered in the decision.  However, a review of the STRs considered by the RO in connection with the July 2003 rating decision did not find the December 2002 STR, which was received by the RO in September 2003, after the July 2003 rating decision that denied the claim.  See 38 C.F.R. § 3.156(c).  

In June 2016, the Board remanded the issue for further development.  The remand required the RO to take appropriate steps to request any updated treatment records and to afford the Veteran a hearing.  In compliance with the remand directives, duplicate medical records were obtained.  The Veteran also testified before the undersigned VLJ in April 2017.  A transcript of the hearing has been associated with the claims file.  The directives having been substantially complied with, and the matter is again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2017 letter, the Veteran and her representative withdrew other claims for service connection for a left knee disability, tinnitus, and sinusitis.


FINDING OF FACT

Hysterectomy residuals are attributable to suspected in-service endometriosis.


CONCLUSION OF LAW

Residuals of hysterectomy due to suspected endometriosis was incurred in wartime service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

A Radiologic Examination Report from October 2000 shows impressions of abdominal pain and ovarian cysts.  The endometrial stripe was prominent, but within normal limits given the Veteran's age and cycle.  The physician opined the Veteran most likely had a functional cyst.  Contemporary treatment records were substantially the same. 

A January 2002 treatment record shows the Veteran presented with severe pelvic pain and an elevated white count. 

A January 28, 2002 Report of Operation from Sierra Vista Regional Health showed impressions of chronic pelvic pain.  Surgery was performed.  The doctor noted that the ovarian fossas were completely normal.  The remainder of the abdomen was scanned and showed an "absolutely pristinely normal appearing abdomen pelvis."

A June 2002 private treatment record from during service notes an impression of endometriosis.  There are references to treatment with Lupron as well as pain and swelling.  A subsequent June 2002 treatment record shows an impression of endometrial stripe thickness at the upper limits of normal.  A November 2002 treatment record shows the Veteran was known to the treatment provider and endometriosis had been identified.  She had been on Lupron for treatment.  She had increasing pain for the past three weeks with increasing pelvic pain, with passage of blood and clots. 

A December 2002 Service Treatment Record indicates that the Veteran had been treated with Lupron for endometriosis and her pain is somewhat better.  She had bleeding for almost 2 weeks, however, and was concerned about that.  She stated that her pain at this point is 2 on a scale of 10.  She was on continual birth control pills.  

A June 2003 Report of Medical Examination shows "DLC" next to pelvic.  It is annotated with a note concerning ovarian cysts.  It also notes pelvic pain, and laparoscopy.  It also references a VA claim for pelvic pain.

A May 2005 treatment record shows that the Veteran had no surgery except laparoscopy for endometriosis.

A May 2010 patient history shows the Veteran reported pelvic pain.  She reported a history of endometriosis and ovarian cysts.  She reported that she had laparoscopy of the ovarian cysts in December 2000, as well as again in January 2002.

Ongoing private treatment records from Dr. A. L. G. indicate that the Veteran underwent a laparoscopic assisted vaginal hysterectomy, with bilateral salpingo-oophorectomy.  There were impressions of focal adenomyosis and proliferative pattern endometrium.  The findings were negative for any atypical hyperplasia or malignancy, chronic cervicitis, and the ovaries and fallopian tubes were without significant histopathy.

The Veteran was afforded a May 2011 VA examination.  The Veteran reported the onset of significant, debilitating dysmenorrhea August 2000, shortly after joining the military and starting a tour in Iraq.  At the time of these symptoms, multiple ultrasounds showed multiple ovarian cysts.  A diagnostic laparoscopy was performed in December 2000, confirming ovarian cysts.  These ovarian cysts were drained at this time.  She was managed medically with oral contraceptive pills thereafter.  Incidentally, during the initial evaluation, she was treated with antibiotics for presumed pelvic inflammatory disease; however, the VA examiner did not discover any positive surgical cultures, and the Veteran specifically denies a history of sexually transmitted diseases.  After a short trial of the oral contraceptive pills, a physician diagnosed her with endometriosis by clinical impression alone and placed the Veteran on 6 months of Depo-Lupron.  This significantly resolved the Veteran's symptoms.  It was discontinued due to concern for long-term usage and side effects.  After cessation, her pain symptoms returned and she was again placed on oral contraceptive pills without resolution.  A second diagnostic laparoscopy was then performed in 2002.  For the next 4 years, she saw numerous physicians who managed her medically with oral contraceptive pills.  The Veteran's symptoms persisted.  Most recently, a CT was performed showing possible adenomyosis.  Eventually the Veteran was restarted and received 6 months of Depo-Lupron. Finally, the Veteran received a laparoscopically-assisted vaginal hysterectomy and bilateral salpingo-oophorectomy secondary to her symptoms and this was completed 3 weeks ago by a physician at the Louisville Medical Center.  Since surgery, she has had an uncomplicated postoperative course.  She is sore today and has minimal difficulty with activities.  She states that the current pain is totally different from her original pain that she states was sharp and stabbing just before and during menses.  The pain was typically midline as well as with occasional pain in the bilateral lower quadrants.  As a result of hormonal management, the Veteran eventually developed abnormal uterine bleeding as a direct result.  Lastly, the
Veteran added that all of her symptoms clearly started after her deployment to Iraq during the Gulf War.

The May 2011 VA examiner opined that the Veteran's pelvic pain is likely the result of endometriosis/adenomyosis.  The physician also opined that it is more likely than not that her symptoms as described in the history of present illness are related to the diagnosis of endometriosis and adenomyosis.  The VA examiner opined that it is equally likely to suspect her symptoms will resolve after definitive surgical management as described.  It is impossible to specifically associate Gulf War service with these symptoms.  However, it is equally impossible to completely deny any association.  He explained that records from the most recent surgical procedure are unavailable for review today.  This would have been helpful as it would have presented him with pathology to specifically confirm or disprove the diagnosis of endometriosis by pathology.  Given the Veteran's response to Depo-Lupron on two separate occasions, he opined that it is reasonable to assume the diagnosis of endometriosis.  Second, regarding the Veteran's pelvic inflammatory disease, the physician noted that there is no documentation of positive gonorrhea or chlamydia cultures from the cervix.  Additionally the Veteran denied any history of sexually transmitted diseases.  There did not appear to be sufficient evidence to support this diagnosis. Additionally, it would appear that the Veteran has a more likely competing diagnosis.

A private treatment record from a Dr. M. D. G. from April 22, 2011 indicates that the Veteran had a recent hysterectomy.  Free fluid in the pelvis was present which was nonspecific.  

A private treatment record from June 2011 indicates that a trans vaginal sonogram revealed that the Veteran had a TAH and BSO, with no evidence of a hematoma seen.  There was no evidence of a mass or cyst seen.  There was no free fluid seen.  

The Veteran was subsequently afforded another VA examination in June 2012.  The VA examiner noted that the uterus was removed in April 2011 in Lewisville Texas for pelvic pain with the presumption of endometriosis; however, it is not confirmed on the pathology report.  The Veteran has undergone a complete oophorectomy.  The VA examiner highlighted that the Veteran had laparoscopy on December 1, 2001 with no pathology found, and again on January 28, 2002 a repeat laparoscopy again found no pathology.  The physician noted that dictation called the pelvis "pristine."  The VA examiner concluded that the Veteran has been followed for several years with pelvic pain presumed to be endometriosis, but after two laparoscopies and finally a hysterectomy and bilateral salpingopherectomy she still has no confirmed diagnosis of endometriosis.  Her only related diagnosis is a small area of adenomyosis in the hysterectomy pathology.  The physician opined that this is not related to any service issue.

The Veteran testified in April 2017 before the undersigned VLJ.  She was having a lot of pain in service.  She was put on quarters for this issue.  She had her first laparoscopy in 2000 for ovarian cysts.  Doctors drained them.  Two or three years later she had another similar procedure.  She was told she had endometriosis.  Treatment providers said birth control would help with this.  Lupron shots that would take her through a medical menopause that would help to try to help out with the pain.  Even after her hysterectomy, which she recounted to be around 2010, she sought regular additional treatment because she was still bleeding.  The pain decreased over time.  She now just goes in every two years to get a pap smear and everything else, but other than that, receives no additional treatment.  She contends that during service, she had endometriosis confirmed by laparoscopic procedure related to her present disability.

The Veteran contends that based upon her laparoscopic from approximately seven years ago, and hysterectomy endometriosis post-service is related to the in-service endometriosis.  In addition, she contends that associated pelvic inflammation and irregular menstral cycles are also related to service.


IV.  Analysis

The Veteran is competent to report pain in her abdomen.  She is competent to report that this pain began in service.  She is competent to report undergoing several laparoscopic procedures and a hysterectomy.  She is competent to report that she was told she had endometriosis before and after service, and that her post-service endometriosis was related to her in-service endometriosis and its manifestations.  

The Veteran testified regarding the onset and symptoms, notably pain, at the April 2017 hearing.  Her testimony was consistent with the contemporaneous medical records of evidence.  A diagnostic laparoscopy was performed in December 2000, confirming ovarian cysts.  These ovarian cysts were drained at this time.  She was managed medically with oral contraceptive pills thereafter.  The Board finds the Veteran to be credible.

The most probative evidence is the Veteran's lay reports and the STRs, indicating the Veteran's endometriosis first manifest in service.  A Radiologic Examination Report from October 2000 shows impressions of abdominal pain and ovarian cyst.  A June 2002 private treatment record notes an impression of endometriosis.  There are references to treatment with Lupron as well as pain and swelling.  A December 2002 Service Treatment Record indicates that the Veteran had been treated with Lupron for endometriosis and her pain is somewhat better.  She had bleeding for almost 2 weeks, however, and was concerned about that.  She stated that her pain at this point is 2 on a scale of 10.  She was on continual birth control pills.  Treatment records from her time in service are substantially the same, noting pain, bleeding, and related treatment.

The VA examinations acknowledge the Veteran's pelvic disability.  The May 2011 VA examiner opined that the Veteran's pelvic pain was likely the result of endometriosis/adenomyosis.  The June 2012 VA examiner acknowledged the Veteran's ongoing treatment for pelvic disability.  The VA examiner noted that the Veteran has undergone a complete oophorectomy.  The VA examiner highlighted that the Veteran had laparoscopy on December 1, 2001 with no pathology found, and underwent a repeat laparoscopy again on January 28, 2002.  He opined that given the Veteran's response to Depo-Lupron on 2 separate occasions, it is reasonable to assume the diagnosis of endometriosis, however.  

To the extent the VA examinations include other conclusions against the Veteran's claim, the Boards assigns these other findings diminished probative weight because they are inconsistent with the contemporaneous medical evidence of record.

The evidence that establishes the presence of endometriosis is suspect according to some examiners.  However, what is not suspect is that the appellant underwent a hysterectomy due to the manifestations thought to be endometriosis.  Clearly she has disability and the disability is due to suspected in-service disease.  Service connection is warranted.



ORDER

Entitlement to service connection for residuals of hysterectomy due to suspected endometriosis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


